May 15, 2018




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                     R. BORDEN WILSON, M.D., Appellant

NO. 14-18-00204-CV                         V.

MISHKA BOULDWIN, INDIVIDUALLY AND AS NEXT FRIEND OF CHLOE
                    ANDERSON, Appellee
             ________________________________

       This cause, an interlocutory permissive appeal from an order granting
appellee, Mishka Bouldwin, Individually and as Next Friend of Chloe Anderson,
signed, March 6, 2018, was heard on the transcript of the record. The record shows
that the requirements for a permissive appeal pursuant to Section 51.014 of the Texas
Civil Practice and Remedies Code have not been satisfied. Accordingly we deny the
petition.

      We order appellant, R. Borden Wilson, M.D. to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.